DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office action in response to Applicant’s amended RCE filed on 1/11/2021.  Currently claims 21-40 are pending and claims 21 and 29 are independent.  Claims 21 and 29 have been amended from the previous claim set dated 9/8/2020.  No claims have been added or cancelled from the previous claim set.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201410748736 (China), filed on 12/9/2014 through 371 of PCT/CN2015/096820 filed on 12/9/2015.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 21-40, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 21 and its dependent claims (claims 22-28) are directed to a statutory category, namely a system/machine.  Claim 29 and its dependent claims (claims 30-40) are directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 21 and 29, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (See MPEP 2106).”  In this application that refers to using a computer system to analyze a user’s transaction/order history in order to predict/manage future transactions.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant 
Step 2A (Prong 2):  Independent claims 21 and 29, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Data input port…Storage medium…processing circuits…An online platform” which limits the claims to a computer/network based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part 
Additionally, dependent claims 22-28 and 30-40 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 21 and 29, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Data input port…Storage medium…processing circuits…An online platform …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze a user’s transaction/order history in order to predict/manage future transactions) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶180 – “Accordingly, aspects of the present disclosure may be implemented entirely hardware, entirely software (including firmware, resident software, micro-code, etc.) or combining software and hardware implementation.”  
These claims also include the additional element which recites in part “send the value…” however this again is not significantly more than the abstract idea because it is merely extra solution activity (See MPEP 2106.05 (g)).
Additionally, dependent claims 22-28 and 30-40 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 21-40 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPGPUB 2014/0101024) in view of Dickinson et al. (USPGPUB 2009/0276289) further in view of Amin et al. (USPGPUB 2014/0129951).

Regarding claims 21 and 29 (Amended), Li discloses an electronic system, method comprising: at least one data input port; at least one storage medium electronically connected with the at least one data input port; and processing circuits electronically connected to the at least one data input port ( Li  Fig.1 - Li ¶27 - The system 100 may be implemented by a computer including at least one processor 108 and a computer readable medium 112 such as a memory or a hard drive storing a computer program product including computer instructions configured to cause the at least one processor 108 to compute the probability of a plurality outcomes of an order and an expected business value for a plurality of strategies, as well as any other functionalities associated with the system 100 discussed herein), wherein during operation, the processing circuits perform the method comprising: receiving, via a data input port of an online platform (Li ¶70 - Implementations may be implemented in a computing system that includes a Web browser through which a user can interact with an implementation), data related to a target order associated with a target user (Li ¶33 - The transaction system 122 may include any system for receiving one or more new orders 124 to evaluate a risk associated with each order 124), the target user including a target service provider or a target service requester (Li ¶34 - The customer-related features may include features related to a customer {i.e. target service requester} who placed the at least one order 124, which may be obtained or derived from a customer profile {i.e. target user}); determining, by processing circuits of an electronic device, a first plurality of historical orders associated with the target order (Li ¶48 - Historical orders may be received from a data source, and discriminant model parameters may be generated based on the historical orders (202); determining, by the processing circuits of the electronic device, values of the first plurality of historical orders (Li ¶24 - Each historical order may include a plurality of attributes or features such as… new purchase amount {i.e. value}); and determining, by the processing circuits of the electronic device, a value of the target order based on the values of the first plurality of historical orders (Li ¶44 - FIG. 4(a) illustrates the display 126 that provides the expected business value 404 for each strategy 402 associated with the order to be analyzed 124 according to an embodiment);  obtaining, by the processing circuits of the electronic device, a second plurality of historical orders associated with the target user; determining, by the processing circuits of the electronic device, at least one first input variable relating to the Each historical order 104 {i.e. second plurality} may include customer-related features {i.e. target user}...The customer-related features may include features related to a customer who placed the order, which may be obtained or derived from a customer profile {i.e. user information}); and train a predictive model using the at least one first input variable (Li ¶ABS - The system includes a discriminant model training module configured to receive historical orders from a data source and to generate discriminant model parameters based on the historical orders) and wherein, to determine the value of the target order, the processing circuits are further directed to: determine a sum value of the first plurality of historical orders, a quality factor of the first plurality of historical orders, and a consumption factor of the first plurality of historical orders (Li ¶48 - Historical orders may be received from a data source, and discriminant model parameters may be generated based on the historical orders (202)…In one example, each historical order may be represented by a feature vector having a plurality of numerical values, where each value represents a certain feature or attribute of the historical order {i.e. quality factor and consumption factor}, and an outcome vector that represents a final outcome of a respective historical order {i.e. sum value of orders}...Each numerical value in the feature vector x.sub.i may represent a different attribute or feature corresponding to one of the customer-related features or order-specific attributes. The outcome vector y.sub.i may indicate the final outcome of the historical order i.); and predict the value of the target order (Li ¶4 - The embodiments provide a system for predicting financial outcome of an order) based on the sum value of the first plurality of historical orders, the quality factor, and the Referring back to FIG. 2, at least one order to be analyzed may be received, and a probability for each of a plurality of outcomes for the at least one order to be analyzed may be calculated based on the discriminant model parameters (204)), wherein the processing circuits are further directed to: send the value of the target order to at least one of service requesters, service providers, or third-party platforms (Li ¶22 - FIGS. 4(a) and (b) illustrate a display of the system of FIG. 1 that provides {i.e. sends} an expected business value for each strategy and information associated with each outcome according to an embodiment).
Li lacks determining, by the processing circuits of the electronic device, a stability feature based on the input variable and a predictive model, wherein the stability feature indicates a stability degree for the online platform.
Dickinson, from the same field of endeavor, teaches determining, by the processing circuits of the electronic device, a stability feature based on the input variable and a predictive model, wherein the stability feature indicates a stability degree for the online platform (Dickinson ¶13 - In particular, the system and methods relies upon a highly predictive measure of customer likelihood of loss {i.e. customer stability}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the financial outcome prediction methodology/system of Li by including the customer attrition and retention prediction techniques of Dickinson because Dickinson discloses “This customer retention system would be able to provide businesses with an advanced competitive tool to greatly reduce customer loss in a cost efficient manner (Dickinson ¶12)”.   Additionally, Li further details that it “a strategy comparison module configured to calculate an expected 
Li further lacks determining a starting location and a destination location associated with the target order; and determining the first plurality of historical orders based on the starting location and the destination location.
Amin, from the same field of endeavor, teaches determining a starting location and a destination location associated with the target order (Amin Fig. 5A 520, 530, Amin ¶95 - the confirmation user interface 500 can include a pickup location marker 520 and a pickup location panel 510 that identifies the selected vehicle type (e.g., Sedan) as a graphic and/or text, and the pickup location (e.g., automatically determined from the current user location or determined from user selections). The confirmation user interface 500 can also include additional features, such as markers 530 (a marker identifying the destination); and determining the first plurality of historical orders based on the starting location (Amin ¶35 - determine the user's current location or pickup location (i) …by using user info 151 and/or historical info 153 stored in one or more user databases 150) and the destination location (Amin ¶38 - The user database 150 can include records of the user's previous on-demand service requests…and historical information 153, such as the frequency and recency of previous locations that the user requested services at, to provide recent and/or recommended points of interest {i.e. destinations} to the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the financial outcome prediction methodology/system of Li by including the on-demand service techniques of Amin because Amin discloses “the on-demand service application can predict what particular service locations the user would like to select (Amin ¶92)”.   Additionally, Li further details that “The embodiments provide a system for predicting financial outcome of an order (Li ¶ABS)” so it would be obvious to consider including the additional on-demand service techniques that Amin discloses because it would enable the predictions of Li to be more robust by including the predicted user service request information.
Regarding claims 22 and 30 (Previously Presented), Li in view of Dickinson further in view of Amin discloses determining at least one of a starting location, a destination location, or a starting time associated with the target order (Li ¶33 - Similar to the historical orders, each order to be analyzed 124 may include customer-related features and order-specific attributes - Li ¶24 - Each historical order may include a plurality of attributes or features such as date {i.e. starting time }); and determining the first plurality of historical orders based on at least one of the starting location, the destination location, or the starting time (Li ¶24 - Each historical order may include a plurality of attributes or features such as date {i.e. starting time }).
Regarding claims 23 and 31 (Previously Presented), Li in view of Dickinson further in view of Amin discloses determining a first user submitting an order request for accepting a first historical order of the first plurality of historical orders, wherein the first user includes a first service provider (Li ¶28 - The data source 102 may include one or more databases that stores the historical orders associated with customers of a company or enterprise {i.e. service provider}…Each historical order 104 may include customer-related features and order-specific attributes. The customer-related features may include features related to a customer {i.e. first user}; determining a number of order requests submitted by the first user within a first time period (Li ¶28 - Each historical order 104 may include customer-related features and order-specific attributes. The customer-related features may include…the number of previous orders placed with the company {i.e. orders within a time period}); and determining a value of the first historical order based at least in part on the number of order requests (Li ¶10 - Each historical order may include a first feature vector representing one or more attributes or features {i.e. the number of order requests} of the historical order, and an outcome vector representing a final outcome of a respective historical order {i.e. value of order}).
Regarding claims 24 and 32 (Previously Presented), Li in view of Dickinson further in view of Amin discloses obtaining a first activity feature and a first attribute feature relating to a second historical order of the first plurality of historical orders (Li ¶24 - Each historical order may include a plurality of attributes or features); determining an initial value of the second historical order based on the first activity feature; and determining a final value of the second historical order based on the initial value of the second historical order and the first attribute feature (Li ¶10 - Each historical order may include a first feature vector {i.e. initial value} representing one or more attributes or features {i.e. activity feature} of the historical order, and an outcome vector representing a final outcome of a respective historical order {i.e. final value}).
Regarding claims 25 and 35 (Previously Presented), Li in view of Dickinson further in view of Amin discloses determining a plurality of activity features relating to Each historical order may include a plurality of…features {i.e. activity features}); assigning a first plurality of weights to the plurality of activity features; smoothing at least one activity feature of the plurality of activity features to generate at least one smoothed activity feature based on the first plurality of weights; and determining the initial value of the second historical order based on the smoothed activity feature (Li ¶30 - For example, each historical order may be represented by a feature vector {i.e. smoothed activity} having a plurality of numerical values {i.e. weights}, where each value represents a certain customer-related feature or order specific attribute of the historical order, and an outcome vector {i.e. value} that represents a final outcome of a respective historical order. In particular, the feature vector may be defined by a vector x.sub.i=[20, 100, . . . 50], and the outcome vector may be defined by a vector y.sub.i=[1, 0, 0]. Each numerical value in the feature vector x.sub.i may represent a different attribute or feature corresponding to one of the customer-related features or order-specific attributes. The outcome vector y.sub.i may indicate the final outcome of the historical order i).
Regarding claims 26 and 36 (Previously Presented), Li in view of Dickinson further in view of Amin discloses determining a plurality of attribute features relating to the second historical order, wherein the plurality of attribute features includes the first attribute feature (Li ¶24 - Each historical order may include a plurality of attributes {i.e. attribute features}); assigning a second plurality of weights to the plurality of attribute features; smoothing at least one attribute feature of the plurality of attribute features to generate at least one smoothed attribute feature based on the second plurality of For example, each historical order may be represented by a feature vector {i.e. smoothed attribute} having a plurality of numerical values {i.e. weights}, where each value represents a certain customer-related feature or order specific attribute of the historical order, and an outcome vector {i.e. value} that represents a final outcome of a respective historical order. In particular, the feature vector may be defined by a vector x.sub.i=[20, 100, . . . 50], and the outcome vector may be defined by a vector y.sub.i=[1, 0, 0]. Each numerical value in the feature vector x.sub.i may represent a different attribute or feature corresponding to one of the customer-related features or order-specific attributes. The outcome vector y.sub.i may indicate the final outcome of the historical order i).
Regarding claims 27 and 37 (Previously Presented), Li in view of Dickinson further in view of Amin discloses determining, by the processing circuits of the electronic device, at least one order feature relating to the target order, wherein the order feature indicates at least one of location information and time information relating to the target order (Li ¶35 - For example, the order to be analyzed 124 may be represented as a feature vector having a plurality of numerical values, e.g. the feature vector of order i may be x.sub.i=[20, 100, . . . ]. Each numerical value in the feature vector of the order to be analyzed 124 may represent one of the customer-related features and order-specific attributes as discussed above… Li ¶35 - the order-specific attributes of each historical order may include a date {i.e. time information}; and determining, by the processing circuits of the electronic device, the value of the target order based on a mapping model and the order feature (Li ¶35 - the discriminant model engine 114 may receive information associated with the order to be analyzed 124, and then derive the appropriate feature vector(s) based on the received information.  Then, the discriminant model engine 114 may calculate a probability for each of a plurality of outcomes for the order to be analyzed 124 {i.e. value of target order} based on the discriminant model {i.e. mapping model} parameters {i.e. order feature} received from the discriminant model storage module 110).
Regarding claim 33 (Previously Presented), Li in view of Dickinson further in view of Amin the first activity feature includes at least one of the number of times to place the second historical order by a first service requester, a time interval to strive for the second historical order by a second service provider, or the number of times to strive for the second historical order by one or more service providers (Li ¶28 - Each historical order 104 may include customer-related features and order-specific attributes. The customer-related features may include…the number of previous orders placed with the company {i.e. the number of times to place the second historical order by a first service requester}).
Regarding claim 34 (Previously Presented), Li in view of Dickinson further in view of Amin discloses the first attribute feature includes at least one of an order status indicating whether the second historical order has been accepted, a distance related to the second historical order, or a cost related to the second historical order (Li ¶29 - In more detail, the order-specific attributes of each historical order may include…credit increase requested, decision (Y/N), and/or outcome {i.e. whether order accepted}).

Regarding claims 28 and 38 (Previously Presented), Li in view of Dickinson further in view of Amin discloses the method comprising: receiving, via a data input port of an online platform (Li ¶70 - Implementations may be implemented in a computing system that includes a Web browser through which a user can interact with an implementation), data related to a target order associated with a target user (Li ¶33 - The transaction system 122 may include any system for receiving one or more new orders 124 to evaluate a risk associated with each order 124).
Dickinson further teaches the predictive model is neural network model, decision tree model, or logistic regression model (Dickinson ¶138 - The econometric modeling engine uses one or more of statistical techniques, including, but not limited to, linear and non-linear regressions, hierarchical regressions, mixed-effect models, Bayesian techniques incorporating priors, and machine learning techniques).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the financial outcome prediction methodology/system of Li by including the customer attrition and retention prediction techniques of Dickinson because Dickinson discloses “This customer retention system would be able to provide businesses with an advanced competitive tool to greatly reduce customer loss in a cost efficient manner (Dickinson ¶12)”.   Additionally, Li further details that it “a strategy comparison module configured to calculate an expected business value for at least one strategy based on, in part, the probabilities for the plurality of outcomes (Li ¶ABS)” so it would be obvious to consider including the additional customer attrition and retention prediction techniques that Dickinson 
Regarding claim 39 (Previously Presented), Li in view of Dickinson further in view of Amin discloses the method comprising: receiving, via a data input port of an online platform (Li ¶70 - Implementations may be implemented in a computing system that includes a Web browser through which a user can interact with an implementation), data related to a target order associated with a target user (Li ¶33 - The transaction system 122 may include any system for receiving one or more new orders 124 to evaluate a risk associated with each order 124).
Dickinson further teaches determining, by the processing circuits of the electronic device, at least one second input variable and at least one output variable relating to a third plurality of historical orders associated with a plurality of second users whether the plurality of second users include lost customers, wherein the plurality of second users comprise a plurality of third service providers or a plurality of second service requesters (Dickinson ¶ABS - Historical transaction and customer data may be received from stores. Likewise, recent customer transaction data may be received from the stores. The transactions are linked to each customer. Attriters, historical customers who discontinued shopping, are identified); and determining, by the processing circuits of the electronic device, the predictive model based on the second input variable and the output variable (Dickinson ¶ABS - From the risk factors a loss model may be generated. The loss model may be used, in conjunction with current transaction data, to generate the likelihood of loss for each of the current customers, which may then be reported)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the financial outcome prediction methodology/system of Li by including the customer attrition and retention prediction techniques of Dickinson because Dickinson discloses “This customer retention system would be able to provide businesses with an advanced competitive tool to greatly reduce customer loss in a cost efficient manner (Dickinson ¶12)”.   Additionally, Li further details that it “a strategy comparison module configured to calculate an expected business value for at least one strategy based on, in part, the probabilities for the plurality of outcomes (Li ¶ABS)” so it would be obvious to consider including the additional customer attrition and retention prediction techniques that Dickinson discloses because it would enable a better understanding of potential outcomes by taking into consideration customer retention and attrition.
Regarding claim 40 (Previously Presented), Li in view of Dickinson further in view of Amin discloses the method comprising: receiving, via a data input port of an online platform (Li ¶70 - Implementations may be implemented in a computing system that includes a Web browser through which a user can interact with an implementation), data related to a target order associated with a target user (Li ¶33 - The transaction system 122 may include any system for receiving one or more new orders 124 to evaluate a risk associated with each order 124).
Dickinson further teaches determining, by the processing circuits of the electronic device, a fourth plurality of historical orders associated with the target service requester (Dickinson ¶ABS - Historical transaction and customer data may be received from stores. Likewise, recent customer {i.e. target service requester} transaction data may be received from the stores); determining, by the processing circuits of the electronic device, at least one target time interval at which the target service requester initiates the fourth plurality of historical orders (Dickinson ¶69 - Customer data 152 may include purchasing frequency {i.e. time interval}); and determining, by the processing circuits of the electronic device, a loss boundary of the target service requester based on the target time interval, wherein the loss boundary indicates a reference time interval to determine whether the target service requester is a lost customer (Dickinson Fig. 31A - 3114 Dickinson ¶217 - The horizontal axis lists relative strengths of factors which predict a high risk of purchase decline (customer attrition). The vertical axis lists some exemplary factors. It may be seen that the two largest factors for predicting customer attrition in this example are…2) the frequency of purchases, shown at 3114 {i.e. boundary is 2 weeks}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the financial outcome prediction methodology/system of Li by including the customer attrition and retention prediction techniques of Dickinson because Dickinson discloses “This customer retention system would be able to provide businesses with an advanced competitive tool to greatly reduce customer loss in a cost efficient manner (Dickinson ¶12)”.   Additionally, Li further details that it “a strategy comparison module configured to calculate an expected business value for at least one strategy based on, in part, the probabilities for the plurality of outcomes (Li ¶ABS)” so it would be obvious to consider including the additional customer attrition and retention prediction techniques that Dickinson .


	Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.
Applicant first argues that the claimed invention is patent eligible because it overcome the 2A Prong 1 analysis because the claimed invention is a computer system.  This in unpersuasive because, under BRI, the claimed invention is interpreted as an abstract idea (analyze a user’s transaction/order history in order to predict/manage future transactions) that is merely facilitated through the use of a computer system.    
Applicant further argues that the claimed invention is significantly more than the abstract idea and is therefore patent eligible. This is also unpersuasive because the analysis of "significantly more" examines the additional elements of the claim and within the independent claims, the only additional elements are “Data input port...Storage medium...processing circuits...An online platform ...”. These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze a user’s transaction/order history in order to 
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect how the predicted order value is calculated.  In light of this amendment, Examiner agrees that the prior references did not specifically cite to this, however the amendment necessitated further consideration.  As a result of this further consideration, the prior art of record was found to disclose these limitations (Li as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624